NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

KYLE JOSEPH GREBENOR,                       )
                                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )     Case No. 2D17-598
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender,
and Frederick W. Volrath, Special
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.